fliART1Njjt
delivered the opinion of the court-The plaintiff seeks to enforce on her hus« band’s vendee, a legal mortgage for the recovery of ber dotal rights. The latter obtained an . . . , . - injunction. 1 here was a judgment of nonsuit and she appealed.
Her counsel contends, that
The appellant’s marriage contract being duly recorded, she has a legal mortgage. Old Civil Code 454, art. 17, Civ. Co. 3287. The defendant’s right being posterior to th« record of the contract, cannot contest the mortgage, nor the grounds, in consideration of which it results.
The appellee contends that the plaintiff ought to have proved the payment of the dot, and her contract forms no proof against third parties.
By the marriage contract, the wife constitutes to herself and brings in marriage, a dot of $2100, consisting of $1500 the value of her clothes, jewels, plate and furniture, and $600 in cash, the produce of her economy and savings. The husband declares he well knows *461all these these things, and declares that on the ° celebration of the marriage, be will ipso fado be possessed of the the dot, and be accountable for its value as stated.
Febrero says that the real dot is constituted not by writing, but by numeration. Lo que constituye la verdadera dote es su numera-ción no la escritura. Doti numeration non scriplumdotalis insirumenti fácil. Ideo non ignoras demum te ad petitionem doti ad-mitti posse, si dotem a le re ipsa datam pro-batura est. Febrero —Nada aprovechara la {muger) la confesión: y por consiguiente ne-cesitaraprobar su numeración y entrega, lib, 3. cap. 3. § 2. no. 138. El privilegio de la dote verdadera no se estiende a la putativa.
When the wife proceeds against her husband, or his heirs, or liers against him, slight proof will suffice, says Febrero, but when she concurs with his creditors and insists on a privilege over them, the proof must be conclusive : es indispensable que las pruebas sean concluyentes, id. n. 136.
The appellant’s counsel has not produced any authority in support of his position, that creditors, who became so after the marriage, *462bound by the husband’s confession, and J we have not discovered any.
Chapotin for the plaintiff—Pierce for the defendant.
rphe wjfe haying administered no other „ ~ , ~ , , . , proor or the payment ot the dot, than the husband’s confession in the contract of marriage, we conclude that the Parish Judge correctly disallowed her pretension.
it is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.